PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 16/321812
Filing Date: January 29, 2019
Appellant(s): Jeongho Jeo



__________________
Jeongho Jeo
For Appellant


EXAMINER'S ANSWER


This is in response to the appeal brief filed December 21, 2020 appealing from the Office Action mailed August 05, 2020.


(1) Real Party in Interest
The examiner acknowledges that Apple Inc. identified as the real party in interest in the brief.
(2) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.
(3) Status of Claims
The following is a list of claims that are rejected and pending in the application:
Claims 1 - 25.
(4) Status of Amendments After Final
The examiner has no comment on the appellant’s statement of the status of amendments after final rejection contained in the brief.
 (5) Summary of Claimed Subject Matter
The examiner has no comment on the summary of claimed subject matter contained in the brief.
(6) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading 
(7) Claims Appendix
The examiner has no comment on the copy of the appealed claims contained in the Appendix to the appellant’s brief.
(8) Evidence Relied Upon

20190044634


CUI


02-2019
20180317255
UM
11-2018
20170013469
Larsson
01-2017
20170188387
MUKHERJEE
06-2017




(9) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 5 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al. (US 2019/0044634 A1) in view of UM et al. (US 2018/0317255 A1) and Larsson et al. (US 2017/0013469 A1).

Regarding claim 1, CUI discloses a method and system for wireless communication comprising the features:
an apparatus of a user equipment for uplink channel access in license-assisted access (LAA) [CUI: see Figure 8 and sections 0099 – 0105 & section 0107], the apparatus comprising: 
a memory [CUI: see Figure 8 & Figure 17]; and 
processing circuitry coupled to the memory and configured to: 
process one or more uplink (UL) grants from a base station scheduling a plurality of physical uplink shared channel (PUSCH) transmissions on a plurality of unlicensed carriers at a first PUSCH starting position [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6) (i.e. a first PUSCH starting position)], 
the one or more UL grants indicating a first channel access procedure for the plurality of PUSCH transmissions [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6) (i.e. a first PUSCH starting position)];
select a first set of unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]; 
wherein the plurality of unlicensed carriers are identified in the one or more UL grants [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; furthermore, the acquiring unit may acquire UL grant information from a base station, where the UL grant information includes information on whether each of the multiple unauthorized/unlicensed carriers is a primary channel or a secondary channel (section 0117)]; and 
select at least a second unlicensed carrier of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE 

However, CUI does not explicitly disclose the features comprising:
wherein the first PUSCH starting position is identified based on a grant timing association included in the one or more UL grants;
select a first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position.

UM discloses a method for scheduling uplink transmission in communication network comprising the features:
wherein the first PUSCH starting position is identified based on a grant timing associated included in the one or more UL grants [UM: see Figures 13 – 21 and sections 0144 – 0164 & sections 0008 – 0014; the uplink grants may include the starting position of the uplink transmission].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating 

Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
select a first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 & Figure 13 and sections 0102 – 0105; a first/primary carrier is selected to start a first/primary LBT; second/secondary carrier(s) is/are selected to perform a second LBT].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good contention between carriers of different technologies for channel access, on an unlicensed carriers and/or carriers accessed by LBT, is achieved [Larsson: see section 0049].

Regarding claim 2, CUI further discloses the features comprising:
the apparatus of claim 1 wherein the memory is configured to store one or more channel access indications from the one or more uplink (UL) grants from the base station scheduling the plurality of PUSCH transmissions on the plurality of unlicensed carriers at the first PUSCH starting position [CUI: see Figure 2 and section 0050 & Figures 8 - 10 

	Regarding claim 3, CUI further discloses the features comprising:
	the apparatus of claim 1 wherein the first channel access procedure comprises a category-4 listen-before-talk (LBT) procedure [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure – category-4 LBT procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]. 


	the apparatus of claim 1 wherein the first channel access procedure comprises a random backoff counter [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]. 

	Regarding claim 5, CUI further discloses the features comprising:
	the apparatus of claim 1 wherein the second channel access procedure comprises a fixed LBT sensing interval [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; a LBT sensing procedure is performed on secondary channel(s); the sensing period(s) are configured and of fixed duration(s) (e.g. Figures 5 & 6 and sections 0089 – 0094 & sections 0114 – 0115].

Regarding claim 7, CUI discloses all claimed limitations above. However, CUI does not explicitly disclose the features comprising:
the apparatus of claim 1 wherein the processing circuitry is further configured to initiate a first PUSCH transmission on the first unlicensed carrier following successful completion of the first channel access procedure.
Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
the apparatus of claim 1 wherein the processing circuitry is further configured to initiate a first PUSCH transmission on the first unlicensed carrier following successful completion of the first channel access procedure [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 & Figure 13 and sections 0102 – 0105; if the first LBT procedure is getting close in time to access a carrier, other carriers may be checked to provide access before accessing the carrier according to the first LBT procedure]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good contention between carriers of different technologies for channel access, on an unlicensed carriers and/or carriers accessed by LBT, is achieved [Larsson: see section 0049].

Regarding claim 8, CUI discloses all claimed limitations above. However, CUI does not explicitly disclose the features comprising:
	the apparatus of claim 7 wherein the processing circuitry is further configured to initiate an additional PUSCH transmission on each of the remaining unlicensed carriers of the plurality of unlicensed carriers that has succeeded with the second channel access procedure immediately before the first PUSCH transmission on the first unlicensed carrier. 
Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
the apparatus of claim 7 wherein the processing circuitry is further configured to initiate an additional PUSCH transmission on each of the remaining unlicensed carriers of the plurality of unlicensed carriers that has succeeded with the second channel access procedure immediately before the first PUSCH transmission on the first unlicensed carrier [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 & Figure 13 and sections 0102 – 0105; a first/primary carrier is selected to start a first/primary LBT; second/secondary carrier(s) is/are selected to perform a second LBT; the device may access the primary and/or secondary carrier(s) if the results of LBT procedures are successful]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good contention between carriers of different technologies for channel access, on an unlicensed carriers and/or carriers accessed by LBT, is achieved [Larsson: see section 0049].

	Regarding claim 9, CUI discloses all claimed limitations above. However, CUI does not explicitly disclose the features comprising:
the apparatus of claim 2 wherein the processing circuitry is configured to select the first unlicensed carrier randomly from the plurality of unlicensed carriers. 
Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
the apparatus of claim 2 wherein the processing circuitry is configured to select the first unlicensed carrier randomly from the plurality of unlicensed carriers [Larsson: see sections 0084 – 0085].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good contention between carriers of different technologies for channel access, on an unlicensed carriers and/or carriers accessed by LBT, is achieved [Larsson: see section 0049].

Regarding claim 10, CUI discloses all claimed limitations above. However, CUI does not explicitly disclose the features comprising:
	the apparatus of claim 1 wherein the apparatus comprises an integrated circuit, wherein the processing circuitry comprises baseband circuitry disposed in the integrated circuit. 
Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
the apparatus of claim 1 wherein the apparatus comprises an integrated circuit, wherein the processing circuitry comprises baseband circuitry disposed in the integrated circuit 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good contention between carriers of different technologies for channel access, on an unlicensed carriers and/or carriers accessed by LBT, is achieved [Larsson: see section 0049].

	Regarding claim 11, CUI further discloses the features comprising:
	the apparatus of claim 1 further comprising: 
one or more antennas coupled to the processing circuitry via radio frequency front-end circuitry [CUI: see Figure 8 and Figure 17 and sections 0200 - 0209], 
wherein the one or more antennas are configured to transmit the plurality of PUSCH transmissions [CUI see Figure 17 & Figure 9 – 10 & 13]; 
application circuitry coupled to the processing circuitry [CUI see Figure 17 & Figure 9 – 10 & 13]; and 
a display coupled to the application circuitry [CUI see Figure 17 & Figure 9 – 10 & 13]. 

4.	Claims 12, 14 – 15, 17 - 20, 22 – 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al. (US 2019/0044634 A1) in view of Larsson et al. (US 2017/0013469 A1).

Regarding claim 12, CUI discloses a method and system for wireless communication comprising the features:
a non-transitory computer-readable storage medium comprising instructions for license-assisted access (LAA) uplink communication operations [CUI: see Figure 8 and sections 0099 – 0105 & section 0107] that, when executed by processing circuitry of an apparatus, configure the apparatus to: 
process one or more uplink (UL) grants from a base station scheduling a plurality of physical uplink shared channel (PUSCH) transmissions on a plurality of unlicensed carriers at a first PUSCH starting position [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6) (i.e. a first PUSCH starting position)],
the one or more UL grants indicating a first channel access procedure for the plurality of PUSCH transmissions [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary 
select a set of first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]; 
wherein a contention window size for the first channel access procedure is set in response to base station signaling [CUI: see Figure 9 and section 0123; eNB configures, for each of the multiple unlicensed carriers (primary and secondary carriers), LBT parameters; the UE performs channel detection based on these LBT parameters]; and 
select remaining unlicensed carriers of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel (i.e. a second channel access procedure); if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]. 

However, CUI does not explicitly disclose the features comprising:
select a first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position.

Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
select a first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good contention between carriers of different technologies for channel access, on an unlicensed carriers and/or carriers accessed by LBT, is achieved [Larsson: see section 0049].

	Regarding claim 14, CUI further discloses the features comprising:
	the computer-readable storage medium of claim 12 wherein the first channel access procedure comprises a random backoff counter [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]. 
. 
Regarding claim 15, CUI further discloses the features comprising:
the computer-readable storage medium of claim 12 wherein the second channel access procedure comprises a fixed LBT sensing interval [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; a LBT sensing procedure is performed on secondary channel(s); the sensing period(s) are configured and of fixed duration(s) (e.g. Figures 5 & 6 and sections 0089 – 0094 & sections 0114 – 0115].

Regarding claim 17, CUI discloses all claimed limitations above. However, CUI does not explicitly disclose the features comprising:
	the computer-readable storage medium of claim 12 wherein the instructions further configure the apparatus to: 
initiate a first PUSCH transmission on the first unlicensed carrier following successful completion of the first channel access procedure.
Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
the computer-readable storage medium of claim 12 wherein the instructions further configure the apparatus to: 
initiate a first PUSCH transmission on the first unlicensed carrier following successful completion of the first channel access procedure [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 & Figure 13 and sections 0102 – 0105; if the first LBT procedure is getting close in time to access a carrier, other carriers may be checked to provide access before accessing the carrier according to the first LBT procedure]. 


Regarding claim 18, CUI discloses all claimed limitations above. However, CUI does not explicitly disclose the features comprising:
the computer-readable storage medium of claim 17 wherein the instructions further configure the apparatus to: 
initiate an additional PUSCH transmission on each of the remaining unlicensed carriers of the plurality of unlicensed carriers that has succeeded with the second channel access procedure immediately before the first PUSCH transmission on the first unlicensed carrier 
Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
the computer-readable storage medium of claim 17 wherein the instructions further configure the apparatus to: 
initiate an additional PUSCH transmission on each of the remaining unlicensed carriers of the plurality of unlicensed carriers that has succeeded with the second channel access procedure immediately before the first PUSCH transmission on the first unlicensed carrier [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 & Figure 13 and sections 0102 – 0105; a first/primary carrier 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good contention between carriers of different technologies for channel access, on an unlicensed carriers and/or carriers accessed by LBT, is achieved [Larsson: see section 0049].

Regarding claim 19, CUI discloses all claimed limitations above. However, CUI does not explicitly disclose the features comprising:
the computer-readable storage medium of claim 13 wherein the instructions further configure the apparatus to: select the first unlicensed carrier randomly from the plurality of unlicensed carriers.
Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
the computer-readable storage medium of claim 13 wherein the instructions further configure the apparatus to: select the first unlicensed carrier randomly from the plurality of unlicensed carriers [Larsson: see sections 0084 – 0085].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good 

Regarding claim 20, CUI discloses a method and system for wireless communication comprising the features:
an apparatus of a user equipment (UE) configured to operate using a plurality of unlicensed carriers in a license-assisted access (LAA) system [CUI: see Figure 8 and sections 0099 – 0105 & section 0107], the apparatus comprising: 
	a communication interface configured to receive one or more channel access indications from one or more uplink (UL) grants from a base station scheduling a plurality of physical uplink shared channel (PUSCH) transmissions on the plurality of unlicensed carriers at a first PUSCH starting position [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6) (i.e. a first PUSCH starting position)]; and 
processing circuitry coupled to the communication interface and configured to: process the one or more UL grants to identify the first PUSCH starting position for the plurality of PUSCH transmissions on the plurality of unlicensed carriers [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6) (i.e. a first PUSCH starting position)]; 
process the one or more UL grants to identify a Type 1 channel access procedure for the plurality of PUSCH transmissions on the plurality of unlicensed carriers [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a Type 1 channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at 
select a set of  first carrier of the plurality of unlicensed carriers [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]; 
initiate the Type 1 channel access procedure on the first carrier in response to selection of the first carrier [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a Type 1 channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]; 
initiate Type 2 channel access procedures on one or more second carriers of the plurality of unlicensed carriers, wherein the one or more second carriers do not include the first carrier [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a Type 1 channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel (i.e. a Type 2 channel access procedure); if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)],

However, CUI does not explicitly disclose the features comprising:
select a first carrier of the plurality of unlicensed carriers
initiate a first PUSCH transmission of the plurality of PUSCH transmissions on the first carrier of the plurality of unlicensed carriers in response to the Type 1 channel access procedure;
wherein the Type 2 channel access procedures are performed immediately before the first PUSCH transmission on the first carrier. 

Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
select a first carrier of the plurality of unlicensed carriers [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 & Figure 13 and sections 0102 – 0105; a first/primary carrier is selected to start a first/primary LBT; second/secondary carrier(s) is/are selected to perform a second LBT];
initiate a first PUSCH transmission of the plurality of PUSCH transmissions on the first carrier of the plurality of unlicensed carriers in response to the Type 1 channel access procedure [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 & Figure 13 and sections 0102 – 0105; if the first LBT procedure is getting close in time to access a carrier, other carriers may be checked to provide access before accessing the carrier according to the first LBT procedure];
wherein the Type 2 channel access procedures are performed immediately before the first PUSCH transmission on the first carrier [Larsson: see section 0082 & sections 0084 – 0085; see also Figure 12 and sections 0098 – 0100 & Figure 13 and sections 0102 – 0105; a first/primary carrier is selected to start a first/primary LBT; second/secondary carrier(s) is/are selected to perform a second LBT; the device may access the primary and/or secondary carrier(s) if the results of LBT procedures are successful].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating techniques of Larsson in order to provide a more robust system that allows good contention between carriers of different technologies for channel access, on an unlicensed carriers and/or carriers accessed by LBT, is achieved [Larsson: see section 0049].

Regarding claim 22, CUI further discloses the features comprising:
the apparatus of claim 20 wherein the Type 1 channel access procedure comprises a random backoff counter [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel; if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]. 

Regarding claim 23, CUI further discloses the features comprising:
the apparatus of claim 20 wherein the Type 2 channel access procedure comprises a fixed LBT sensing interval [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; a LBT sensing procedure is performed on secondary channel(s); the sensing period(s) are configured and of fixed duration(s) (e.g. Figures 5 & 6 and sections 0089 – 0094 & sections 0114 – 0115].

Regarding claim 25, CUI further discloses the features comprising:
the apparatus of claim 20 further comprising a memory coupled to the processing circuitry and configured to store the one or more channel access indications [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom backoff on secondary channel (i.e. a second channel access procedure); if the UE senses available unauthorized/unlicensed carrier, the UE starts transmitting uplink data on the carrier(s) at the uplink timeslot (shown as a vertical line “3” in Figure 6)]. 
	However, CUI does not explicitly disclose the features comprising:
	wherein the processing circuitry of the UE is configured to select the first carrier randomly from the plurality of unlicensed carriers.
Larsson discloses a method and system for listen-before-talk for multi-carrier operation in unlicensed spectrum comprising the features:
wherein the processing circuitry of the UE is configured to select the first carrier randomly from the plurality of unlicensed carriers [Larsson: see sections 0084 – 0085; see also Figure 14 and sections 0106 – 0107 & sections 0109 – 0110; see also Figure 15 and section 0111 – 0114]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI by incorporating .

	 
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CUI et al. (US 2019/0044634 A1) in view of UM et al. (US 2018/0317255 A1) and Larsson et al. (US 2017/0013469 A1) and further in view of MUKHERJEE et al. (US 2017/0188387 A1).

Regarding claim 6, CUI further suggesting the features comprising:
the apparatus of claim 5 wherein one of the fixed LBT sensing intervals is set to 25 microseconds [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; a LBT sensing procedure is performed on secondary channel(s); the sensing period(s) are configured and of fixed duration(s) (e.g. Figures 5 & 6 and sections 0089 – 0094 & sections 0114 – 0115]; the sensing duration(s) may be associated with the primary carrier(s); for example, for a first primary carrier, the sensing period may be set to 43ms and for a second primary carrier, the sensing period may be set to 25ms].
However, CUI does not explicitly disclose the features comprising:
wherein the fixed LBT sensing interval is set to 25 microseconds.
MUKHERJEE discloses a method and network node for adaptation of contention windows comprising the features:
wherein the fixed LBT sensing interval is set to 25 microseconds [MUKHERJEE: see Figures 12 – 16 and sections 0105 – 0107; a quick CCA check may be done on other carriers; the duration of the quick CCA may be set to 25 us].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI with UM and Larsson by incorporating techniques of MUKHERJEE in order to provide a more robust system that provide a method for adaptation of contention windows [MUKHERJEE: see section 0036].


7.	Claims 13, 16, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al. (US 2019/0044634 A1) in view of Larsson et al. (US 2017/0013469 A1) and further in view of MUKHERJEE et al. (US 2017/0188387 A1).

Regarding claim 13, CUI further discloses the features comprising:
	the computer-readable storage medium of claim 12 wherein the first channel access procedure comprises a listen-before-talk (LBT) procedure associated with a variable contention window (CW) [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random backoff and a variable contention window size on primary channels (i.e. a first channel access procedure – category-4 LBT procedure); the UE also perform LBT process including energy detection (sensing) excluding ransom 
However, CUI does not explicitly disclose the features comprising:
a variable contention window (CW) updated based on hybrid automatic repeat request (HARQ) feedback for all carriers of the plurality of unlicensed carriers. 

MUKHERJEE discloses a method and network node for adaptation of contention windows comprising the features:
a variable contention window (CW) updated based on hybrid automatic repeat request (HARQ) feedback for all carriers of the plurality of unlicensed carriers [MUKHERJEE: see Figures 12 – 16 and sections 0105 – 0125; the size of the CW may be increased or decreased based on the ACK/NACKs from all carriers].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI with Larsson by incorporating techniques of MUKHERJEE in order to provide a more robust system that provide a method for adaptation of contention windows [MUKHERJEE: see section 0036].

	Regarding claim 16, CUI further suggesting the features comprising:
the computer-readable storage medium of claim 15 wherein one of the fixed LBT sensing intervals is set to 25 microseconds [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; a LBT sensing procedure is performed on secondary channel(s); the sensing 
However, CUI does not explicitly disclose the features comprising:
wherein the fixed LBT sensing interval is set to 25 microseconds.
MUKHERJEE discloses a method and network node for adaptation of contention windows comprising the features:
wherein the fixed LBT sensing interval is set to 25 microseconds [MUKHERJEE: see Figures 12 – 16 and sections 0105 – 0107; a quick CCA check may be done on other carriers; the duration of the quick CCA may be set to 25 us].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI with Larsson by incorporating techniques of MUKHERJEE in order to provide a more robust system that provide a method for adaptation of contention windows [MUKHERJEE: see section 0036].

Regarding claim 21, CUI further discloses the features comprising:
the apparatus of claim 20 wherein the Type 1 channel access procedure comprises a listen-before-talk (LBT) procedure associated with a variable contention window (CW) [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; the UE may be configured with at least two primary channels/carriers and at least one secondary channel/carrier; the UE may receive uplink grant for uplink data transmission; the UE perform LBT process including random 

However, CUI does not explicitly disclose the features comprising:
a variable contention window (CW) calculated independently for each carrier of the plurality of unlicensed carriers and a backup counter based on a largest CW of the variable CWs calculated for each carrier of the plurality of unlicensed carriers.

MUKHERJEE discloses a method and network node for adaptation of contention windows comprising the features:
a variable contention window (CW) calculated independently for each carrier of the plurality of unlicensed carriers and a backup counter based on a largest CW of the variable CWs calculated for each carrier of the plurality of unlicensed carriers [MUKHERJEE: see section 0090 – 0104; backoff counter may be drawn from a joint contention window (JCW) that is determined by the CWs of the carriers; the JCW may be the maximum of the CWi].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI with Larsson by incorporating techniques of Larsson in order to provide a more robust system that allows 

	Regarding claim 24, CUI further suggesting the features comprising:
the apparatus of claim 23 wherein one of the fixed LBT sensing intervals is set to 25 microseconds [CUI: see Figure 2 and section 0050 & Figures 8 - 10 and sections 0099 – 0129; see also Figures 5 & 6 and sections 0089 – 0094; a LBT sensing procedure is performed on secondary channel(s); the sensing period(s) are configured and of fixed duration(s) (e.g. Figures 5 & 6 and sections 0089 – 0094 & sections 0114 – 0115]; the sensing duration(s) may be associated with the primary carrier(s); for example, for a first primary carrier, the sensing period may be set to 43ms and for a second primary carrier, the sensing period may be set to 25ms].
However, CUI does not explicitly disclose the features comprising:
wherein the fixed LBT sensing interval is set to 25 microseconds.
MUKHERJEE discloses a method and network node for adaptation of contention windows comprising the features:
wherein the fixed LBT sensing interval is set to 25 microseconds [MUKHERJEE: see Figures 12 – 16 and sections 0105 – 0107; a quick CCA check may be done on other carriers; the duration of the quick CCA may be set to 25 us].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CUI with Larsson by .


(10) Response to Argument
In the appeal brief, the appellant states that
1a. 	For claims 1-7, 10, 11, and 20-24, the cited references fail to teach or suggest “process one or more uplink (UL) grants from a base station scheduling a plurality of physical uplink shared channel (PUSCH) transmissions on a plurality of unlicensed carriers at a first PUSCH starting position, the one or more UL grants indicating a first channel access procedure for the plurality of PUSCH transmissions, wherein the first PUSCH starting position is identified based on a grant timing association included in the one or more UL grants,” (emphasis added).

1b. 	For claims 1-7, 10, 11, and 20-24, the cited references fail to teach or suggest ““select a first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position, wherein the plurality of unlicensed carriers are identified in the one or more UL grants,” (emphasis added).

1c. 	For claims 1-7, 10, 11, and 20-24, the cited references fail to teach or suggest “select at least a second unlicensed carrier of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position” (emphasis added).

2. 	For claim 1, there is no indication in Cui of “the one or more uplink grants indicating a first channel access procedure for the plurality of PUSCH transmissions.”
	The appellant also states that “Cui operates in a manner differently than the recited features of claims.” and that
	“Channel detection parameters appear to be provided in a different communication and also are not “for the plurality of PUSCH transmission.” and that
          “even if Cui were considered to teach UL grant(s) indicating a first channel access procedure, which it does not, it clearly and unambiguously teaches multiple different channel detection parameters (allegedly corresponding to the “channel access procedures” of claim 1) for the plurality of PUSCH transmissions.” and that
		“Cui does not indicate “a first channel access procedure for the plurality of PUSCH transmissions” as recited; instead Cui teaches using a plurality of different channel detection parameters for the plurality of PUSCH transmission.”

3.	For claim 1, Cui cannot teach or suggest “select at least a second unlicensed carrier of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position” when “a first channel access procedure [is indicated] for the plurality of PUSCH transmission.” 


4.	For claims 8 and 18, the cited references fail to teach or suggest “wherein the processing circuitry is further configured to initiate an additional PUSCH transmission on each of the remaining unlicensed carriers of the plurality of unlicensed carriers that has succeeded with the second channel access procedure immediately before the first PUSCH transmission on the first unlicensed carrier.”
	There does not appear to be any indication of initiating “an additional PUSCH transmission on each of the remaining unlicensed carriers…immediately before the first PUSCH transmission on the first unlicensed carrier.”
	Appellant has found no indication of any order and certainly no indication that the additional PUSCH transmission is performed “immediately before” the first PUSCH transmission as recited.

5.	For claims 9, 19, and 25, the cited references fail to teach or suggest “wherein the processing circuitry is configured to select the first unlicensed carrier randomly from the plurality of unlicensed carriers.” 


6.	For claims 12 - 17, the cited references fail to teach or suggest “wherein a contention window size for the first access procedure is set in response to base station signaling.” 
The Appellant respectfully submits that no part of this paragraph discusses how the size of the contention window is determined, nor is there any indication that the size of the contention window itself is set based on the LBT parameter. 


Therefore, the examiner will reply to the appellant’s argument as follows:
1a. 	For claims 1-7, 10, 11, and 20-24, the cited references fail to teach or suggest “process one or more uplink (UL) grants from a base station scheduling a plurality of physical uplink shared channel (PUSCH) transmissions on a plurality of unlicensed carriers at a first PUSCH starting position, the one or more UL grants indicating a first channel access procedure for the plurality of PUSCH transmissions, wherein the first PUSCH starting position is identified based on a grant timing association included in the one or more UL grants,” (emphasis added).

In reply to (1a), CUI [Figures 5 – 6 & 8 – 9 and paragraphs 0089 - 0090, 0105, 0107, 0113, 0116 – 0118, and 0123] discloses a base station (eNB) configures each of the multiple unauthorized carriers as a primary channel or as a secondary channel, to 
Using the channel information (whether a carrier is assigned to be a primary channel or a secondary channel) received via uplink grant(s), the UE performs a first channel detection process, based on the configured channel detection parameters, on each of the primary channels and performs a second channel detection process, based on the configured channel detection parameters, on each of the secondary channels. The second channel detection process is different from the first channel detection process (that is, the first channel detection process is an LBT process including random backoff and a variable contention window size, and the second channel detection process is an LBT process excluding random backoff (paragraph 0089)). Based on the result of the channel detection processes, the UE may perform uplink data transmission on the primary channel detected to be idle or the primary channel and the secondary channel detected to be idle (Figure 8 and paragraph 0105). 
CUI further discloses that if the UE is to transmit uplink data to a base station, the UE needs to finish the channel detection processes before a time instant when an uplink time slot is coming so that it may determine idle/available channels in which uplink data 
In other words, CUI discloses that an eNB configures each of the unauthorized carriers of the UE either as a primary channel or a secondary channel and informs the UE of the channel information via uplink grant(s); once the multiple unauthorized carriers of the UE is set up, the UE performs, based on the respective configured channel detection parameters, a first channel detection process on each of the primary channel and a second channel detection process on each of the secondary channel. Therefore, using uplink grant(s), a first detection process is indicated to carrier that is assigned to be primary channel and a second detection process is indicated to carrier that is assigned to be secondary channel. Furthermore, the UE may transmit uplink data to the eNB, in relation to a time instance when an uplink timeslot is coming, on the primary channel and/or secondary channel that are idle/available based on the results of the first channel detection process and second channel detection process.
Therefore, CUI discloses the claimed features “process one or more uplink (UL) grants from a base station scheduling a plurality of physical uplink shared channel (PUSCH) transmissions on a plurality of unlicensed carriers at a first PUSCH starting position, the one or more UL grants indicating a first channel access procedure for the plurality of PUSCH transmissions.” 
In addition, UM [Figures 13 – 21 and sections 0144 – 0164 & paragraphs 0008 – 0014] discloses that uplink grants may include the starting position of uplink transmission and thus discloses the claimed features “ wherein the first PUSCH starting position is identified based on a grant timing association included in the one or more UL grants”
process one or more uplink (UL) grants from a base station scheduling a plurality of physical uplink shared channel (PUSCH) transmissions on a plurality of unlicensed carriers at a first PUSCH starting position, the one or more UL grants indicating a first channel access procedure for the plurality of PUSCH transmissions, wherein the first PUSCH starting position is identified based on a grant timing association included in the one or more UL grants,”

1b. 	For claims 1-7, 10, 11, and 20-24, the cited references fail to teach or suggest ““select a first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position, wherein the plurality of unlicensed carriers are identified in the one or more UL grants,” (emphasis added).

In reply to (1b), CUI [Figures 5 – 6 & 8 – 9 and paragraphs 0089 - 0090, 0105, 0107, 0113, 0116 – 0118, and 0123] discloses a base station (eNB) configures each of the multiple unauthorized carriers as a primary channel or as a secondary channel, to obtain at least two primary channels and at least one secondary channel. The eNB also configures LBT parameters (or channel detection parameters) for each of the primary channels and each of the secondary channels. Subsequently, the eNB transmits the channel detection parameters to UE via RRC signaling and/or medium access control MAC signaling and the configured channel information to the UE by UL grant (Figures 8 & 9 and paragraph 0123 & paragraph 0118). The UE acquires the channel information in 
Using the channel information (whether a carrier is assigned to be a primary channel or a secondary channel) received via uplink grant(s), the UE performs a first channel detection (e.g. LBT) process, based on the configured channel detection parameters, on each of the primary channels and performs a second channel detection (e.g. LBT) process, based on the configured channel detection parameters, on each of the secondary channels. The second channel detection process is different from the first channel detection process (that is, the first channel detection process is an LBT process including random backoff and a variable contention window size, and the second channel detection process is an LBT process excluding random backoff (paragraph 0089)). Based on the result of the channel detection processes, the UE may perform uplink data transmission on the primary channel detected to be idle or the primary channel and the secondary channel detected to be idle (Figure 8 and paragraph 0105). 
CUI further discloses that if the UE is to transmit uplink data to a base station, the UE needs to finish the channel detection processes before a time instant when an uplink time slot is coming so that it may determine idle/available channels in which uplink data may be transmitted to the eNB (paragraphs 0107, 0113, 0116, & Figure 5 and paragraph 0090).
In other words, CUI discloses that an eNB configures each of the unauthorized carriers of the UE either as a primary channel or a secondary channel and informs the UE of the channel information via uplink grant(s); once the multiple unauthorized carriers of the UE is set up, the UE performs, based on the respective configured channel 
Therefore, CUI discloses the features “select a first set of unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position, wherein the plurality of unlicensed carriers are identified in the one or more UL grants,”
In addition, Larsson [paragraph 0082, paragraphs 0084 – 0085, Figure 12 and paragraphs 0098 – 0100] discloses a first/primary carrier is selected to start a first/primary LBT process and at least one second carrier is selected to perform a quick CCA process (second LBT process)] and discloses the features “select a first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position.”
In summary, the combination of CUI and Larsson disclose the claimed features “select a first unlicensed carrier of the plurality of unlicensed carriers for the first channel access procedure associated with the first PUSCH starting position, wherein the plurality of unlicensed carriers are identified in the one or more UL grants,”


1c. 	For claims 1-7, 10, 11, and 20-24, the cited references fail to teach or suggest “select at least a second unlicensed carrier of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position” (emphasis added).

In reply to (1c), CUI [Figures 5 – 6 & 8 – 9 and paragraphs 0089 - 0090, 0105, 0107, 0113, 0116 – 0118, and 0123] discloses a base station (eNB) configures each of the multiple unauthorized carriers as a primary channel or as a secondary channel, to obtain at least two primary channels and at least one secondary channel. The eNB also configures LBT parameters (or channel detection parameters) for each of the primary channels and each of the secondary channels. Subsequently, the eNB transmits the channel detection parameters to UE via RRC signaling and/or medium access control MAC signaling and the configured channel information to the UE by UL grant (Figures 8 & 9 and paragraph 0123 & paragraph 0118). The UE acquires the channel information in the UL grant and determine whether each of the multiple unauthorized carriers is a primary channel or a secondary channel (paragraph 0117).
Using the channel information (whether a carrier is assigned to be a primary channel or a secondary channel) received via uplink grant(s), the UE performs a first channel detection process, based on the configured channel detection parameters, on each of the primary channels and performs a second channel detection process, based on the configured channel detection parameters, on each of the secondary channels. The second channel detection process is different from the first channel detection process 
CUI further discloses that if the UE is to transmit uplink data to a base station, the UE needs to finish the channel detection processes before a time instant when an uplink time slot is coming so that it may determine idle/available channels in which uplink data may be transmitted to the eNB (paragraphs 0107, 0113, 0116 & Figure 5 and paragraph 0090).
In other words, CUI discloses that an eNB configures each of the unauthorized carriers of the UE either as a primary channel or a secondary channel and informs the UE of the channel information via uplink grant(s); once the multiple unauthorized carriers of the UE is set up, the UE performs, based on the respective configured channel detection parameters, a first channel detection process on each of the primary channel and a second channel detection process on each of the secondary channel. Therefore, using uplink grant(s), a first detection process is indicated to carrier that is assigned to be primary channel and a second detection process is indicated to carrier that is assigned to be secondary channel. Furthermore, the UE may transmit uplink data to the eNB, in relation to a time instance when an uplink timeslot is coming, on the primary channel and/or secondary channel that are idle/available based on the results of the first channel detection process and second channel detection process.
select at least a second unlicensed carrier of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position” 

2. 	For claim 1, there is no indication in Cui of “the one or more uplink grants indicating a first channel access procedure for the plurality of PUSCH transmissions.”
	The appellant also states that “Cui operates in a manner differently than the recited features of claims.” and that
	“Channel detection parameters appear to be provided in a different communication and also are not “for the plurality of PUSCH transmission.” and that 
           “even if Cui were considered to teach UL grant(s) indicating a first channel access procedure, which it does not, it clearly and unambiguously teaches multiple different channel detection parameters (allegedly corresponding to the “channel access procedures” of claim 1) for the plurality of PUSCH transmissions.” and that
		“Cui does not indicate “a first channel access procedure for the plurality of PUSCH transmissions” as recited; instead Cui teaches using a plurality of different channel detection parameters for the plurality of PUSCH transmission.”

In reply to (2), the Examiner respectfully points out that CUI discloses, as discussed below, the claimed features and that it is irrelevant to the operation of CUI. The first and second channel detection processes are performed based on different sets of channel detection parameter. The first and second channel detection processes (corresponding to first and second channel access procedures of claim 1) are performed 
Nevertheless, CUI [Figures 5 – 6 & 8 – 9 and paragraphs 0089 - 0090, 0105, 0107, 0113, 0116 – 0118, and 0123] discloses a base station (eNB) configures each of the multiple unauthorized carriers as a primary channel or as a secondary channel, to obtain at least two primary channels and at least one secondary channel. The eNB also configures LBT parameters (or channel detection parameters) for each of the primary channels and each of the secondary channels. Subsequently, the eNB transmits the channel detection parameters to UE via RRC signaling and/or medium access control MAC signaling and the configured channel information to the UE by UL grant (Figures 8 & 9 and paragraph 0123 & paragraph 0118). The UE acquires the channel information in the UL grant and determine whether each of the multiple unauthorized carriers is a primary channel or a secondary channel (paragraph 0117).
Using the channel information (whether a carrier is assigned to be a primary channel or a secondary channel) received via uplink grant(s), the UE performs a first channel detection process, based on the configured channel detection parameters, on each of the primary channels and performs a second channel detection process, based on the configured channel detection parameters, on each of the secondary channels. The second channel detection process is different from the first channel detection process (that is, the first channel detection process is an LBT process including random backoff and a variable contention window size, and the second channel detection process is an LBT process excluding random backoff (paragraph 0089)). Based on the result of the channel detection processes, the UE may perform uplink data transmission on the 
CUI further discloses that if the UE is to transmit uplink data to a base station, the UE needs to finish the channel detection processes before a time instant when an uplink time slot is coming so that it may determine idle/available channels in which uplink data may be transmitted to the eNB (paragraphs 0107, 0113, 0116 & Figure 5 and paragraph 0090).
In other words, CUI discloses that an eNB configures each of the unauthorized carriers of the UE either as a primary channel or a secondary channel and informs the UE of the channel information via uplink grant(s); once the multiple unauthorized carriers of the UE is set up, the UE performs, based on the respective configured channel detection parameters, a first channel detection process on each of the primary channel and a second channel detection process on each of the secondary channel. Therefore, using uplink grant(s), a first detection process is indicated to carrier that is assigned to be primary channel and a second detection process is indicated to carrier that is assigned to be secondary channel. Furthermore, the UE may transmit uplink data to the eNB, in relation to a time instance when an uplink timeslot is coming, on the primary channel and/or secondary channel that are idle/available based on the results of the first channel detection process and second channel detection process.
More specifically, CUI discloses that the eNB uses uplink grant to inform the UE of the channel information (whether a carrier is assigned to be a primary channel or a secondary channel) and that a first detection process is indicated to carrier that is assigned to be primary channel and a second detection process is indicated to carrier one or more uplink grants indicating a first channel access procedure for the plurality of PUSCH transmissions.”

3.	For claim 1, Cui cannot teach or suggest “select at least a second unlicensed carrier of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position” when “a first channel access procedure [is indicated] for the plurality of PUSCH transmission.” 
Instead, Cui teaches individual parameters for each primary channel and all secondary channels and then later indicates a set of primary and secondary channels. As a result, there is no “first channel access procedure for the plurality of PUSCH transmissions” nor does the UE use a “second channel access procedure” for “at least a second unlicensed carrier of the plurality of unlicensed carriers” after the first channel access procedure has been indicated for that plurality of unlicensed carriers. Instead, the UE merely uses the channel detection parameter indicated for each assigned channel.

In reply to (3), the Examiner respectfully points out that CUI discloses the claimed features “a first channel access procedure for the plurality for the plurality of PUSCH transmission.” as discussed above in “the reply to (2)” and that CUI discloses the claimed select at least a second unlicensed carrier of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position.” as explained below.
CUI [Figures 5 – 6 & 8 – 9 and paragraphs 0089 - 0090, 0105, 0107, 0113, 0116 – 0118, and 0123] discloses a base station (eNB) configures each of the multiple unauthorized carriers as a primary channel or as a secondary channel, to obtain at least two primary channels and at least one secondary channel. The eNB also configures LBT parameters (or channel detection parameters) for each of the primary channels and each of the secondary channels. Subsequently, the eNB transmits the channel detection parameters to UE via RRC signaling and/or medium access control MAC signaling and the configured channel information to the UE by UL grant (Figures 8 & 9 and paragraph 0123 & paragraph 0118). The UE acquires the channel information in the UL grant and determine whether each of the multiple unauthorized carriers is a primary channel or a secondary channel (paragraph 0117).
Using the channel information (whether a carrier is assigned to be a primary channel or a secondary channel) received via uplink grant(s), the UE performs a first channel detection process, based on the configured channel detection parameters, on each of the primary channels and performs a second channel detection process, based on the configured channel detection parameters, on each of the secondary channels. The second channel detection process is different from the first channel detection process (that is, the first channel detection process is an LBT process including random backoff and a variable contention window size, and the second channel detection process is an LBT process excluding random backoff (paragraph 0089)). Based on the result of the 
CUI further discloses that if the UE is to transmit uplink data to a base station, the UE needs to finish the channel detection processes before a time instant when an uplink time slot is coming so that it may determine idle/available channels in which uplink data may be transmitted to the eNB (different sets of channel detection parameter).
In other words, CUI discloses that an eNB configures each of the unauthorized carriers of the UE either as a primary channel or a secondary channel and informs the UE of the channel information via uplink grant(s); once the multiple unauthorized carriers of the UE is set up, the UE performs, based on the respective configured channel detection parameters, a first channel detection process on each of the primary channel and a second channel detection process on each of the secondary channel. Therefore, using uplink grant(s), a first detection process is indicated to carrier that is assigned to be primary channel and a second detection process is indicated to carrier that is assigned to be secondary channel. Furthermore, the UE may transmit uplink data to the eNB, in relation to a time instance when an uplink timeslot is coming, on the primary channel and/or secondary channel that are idle/available based on the results of the first channel detection process and second channel detection process.
More specifically, CUI discloses a eNB selects which carrier, of the multiple carriers, of the UE is primary channel or secondary channel; the eNB also sets channel detection parameters for first channel detection process and second channel detection process; the eNB signals the channel information (which carrier is primary channel and select at least a second unlicensed carrier of the plurality of unlicensed carriers other than the first unlicensed carrier for a second channel access procedure associated with the first PUSCH starting position”.

4.	For claims 8 and 18, the cited references fail to teach or suggest “wherein the processing circuitry is further configured to initiate an additional PUSCH transmission on each of the remaining unlicensed carriers of the plurality of unlicensed carriers that has succeeded with the second channel access procedure immediately before the first PUSCH transmission on the first unlicensed carrier.”
	There does not appear to be any indication of initiating “an additional PUSCH transmission on each of the remaining unlicensed carriers…immediately before the first PUSCH transmission on the first unlicensed carrier.”
	Appellant has found no indication of any order and certainly no indication that the additional PUSCH transmission is performed “immediately before” the first PUSCH transmission as recited.

the processing circuitry is further configured to initiate an additional uplink data transmission on remaining unlicensed carriers of the plurality of unlicensed carriers that  has successfully finished the second channel access procedure immediately before the uplink data transmission on the first unlicensed carrier.” The claim is interpreted as additional uplink data is initiated on the remaining unlicensed carriers (other than the first unlicensed carrier) that have finished the channel detection processes successfully, immediately before the first unlicensed carrier begins to transmit data. The claim features does not indicate additional uplink data transmission is performed “immediately before” the first uplink data transmission” by the first unlicensed carrier as stated by the Appellant (“an additional PUSCH transmission on each of the remaining unlicensed carriers…immediately before the first PUSCH transmission on the first unlicensed carrier.”). 
Nevertheless, Larsson [paragraphs 0084 – 0085 and Figure 12 and paragraphs 0098 - 0101] discloses that when there are multiple unlicensed carriers configured or scheduled for a node, it performs LBT on a first carrier that is selected randomly (i.e. a first detection process on a first unlicensed carrier). A short period before the intended transmit time for the first carrier, the node performs a quick CCA check on the other carriers (i.e. second detection process on at least one or more other carriers). If a quick CCA succeeds, the node transmits on the carriers which have a successful LBT or quick CCA. If a quick CCA fails for the one or more other carriers, the node transmits only on the carriers which has a successful LBT and/or quick CCA.  

More specifically, Larsson discloses that shortly before the first unlicensed carrier is about to transmit data, additional quick CCA is performed on other carriers (not including the first unlicensed carrier) to determine if any of the other carriers is idle or available (based on the successful quick CCA detection process) for additional data transmission. Therefore, Larsson discloses the features “wherein the processing circuitry is further configured to initiate an additional PUSCH transmission on each of the remaining unlicensed carriers of the plurality of unlicensed carriers that has succeeded with the second channel access procedure immediately before the first PUSCH transmission on the first unlicensed carrier.”

5.	For claims 9, 19, and 25, the cited references fail to teach or suggest “wherein the processing circuitry is configured to select the first unlicensed carrier randomly from the plurality of unlicensed carriers.” 
Appellant respectfully submits the proposed modification is improper and cannot be sustained.

In reply to (5), the Examiner respectfully points out that “the proposed modification is improper and cannot be sustained” is not relevant to the claimed features.

In other words, a first LBT is performed on the first carrier in order to determine if it may be used to transmit data on an intended time. Moreover, a short period before the intended transmit time, a quick CCA is performed on the one or more other carriers and that data may also be transmitted on any of the one or more other carriers that has a successful quick CCA. 
More specifically, Larsson discloses that when there are multiple unlicensed carriers configured or scheduled for a node, it performs LBT on a first carrier that is selected randomly (paragraph 0084 – 0085). Therefore, Larsson discloses the features “wherein the processing circuitry is configured to select the first unlicensed carrier randomly from the plurality of unlicensed carriers.”

6.	For claims 12 - 17, the cited references fail to teach or suggest “wherein a contention window size for the first access procedure is set in response to base station signaling.” 


In reply to (6), the Examiner respectfully points out that the claim is interpreted as the contention window size, for the first access procedure, is set after receiving the signaling from the base station. The claimed features does not indicate how the size of the contention window is determined nor the contention window is set based on the LBT (channel detection parameters).
Nevertheless, CUI [Figure 9 and paragraphs 0123] discloses a base station (eNB) configures each of the multiple unauthorized carriers as a primary channel or as a secondary channel, and configures an LBT parameters for each of the primary channels and each of the secondary channels. Subsequently, the eNB transmits the channel detection parameter(s) to the UE (e.g. via RRC signaling and/or medium access control MAC signaling). The eNB signals the configured channel information to the UE using UL grant(s). The UE acquires the channel information, which indicates which carrier is a primary channel and which carrier is a secondary channel, and performs energy detection including random backoff and a variable contention window size on the primary channel, and performs energy detection excluding random backoff on the secondary channel (second channel detection process) (Figure 9 and paragraph 0123).
More specifically, CUI discloses that once the UE receives the channel information and channel detection parameters signaled from the eNB. The UE performs a first channel detection process which involves energy detection including a variable wherein a contention window size for the first access procedure is set in response to base station signaling.”

(11) Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Juvena Loo/
Examiner, Art Unit 2473

Conferees:
/KWANG B YAO/           Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                             
	/ANDREW LAI/           Supervisory Patent Examiner, Art Unit 2411                                                                                                                                                                                             

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR